DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/505,624, filed 20 October 2021, which claims priority to Japanese Patent Application No. JP 2021-019386, filed 9 February 2021.
Claims 1–10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7–10 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2007/0055099 A1 (“Kimoto”).
Kimoto, directed to a capsule endoscope, teaches with respect to claim 1 a control device comprising:
first detection circuitry configured to detect a horizontal synchronization signal from video data output from the medical imaging device (¶¶ 0057–58, receiving apparatus 3 receives radio signals transmitted from capsule endoscope 2),
the video data including at least the horizontal synchronization signal (¶¶ 0058–59, data transmitted from capsule endoscope 2 includes horizontal blanking interval including dummy component); and
a monitoring circuitry configured to monitor whether or not an abnormality occurs in one frame period of the video data based on a period of the horizontal synchronization signal detected by the first detection circuitry (¶¶ 0058–63, determining whether horizontal blanking interval includes the dummy component, or a gap) for a predetermined n-th time after polarity of the field signal is switched (¶ 0052, counter).
The claimed invention differs from Kimoto in that in the claimed invention specifies generation circuitry configured to output a field signal to the medical imaging device.  Kimoto does not disclose any communication, for example a control signal, from the external apparatus to the capsule endoscope 2.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kimoto system to perform some aspect of controlling the capsule endoscope 2 remotely instead of the capsule being self-contained for the predictable benefit of enabling a smaller capsule by reducing computational complexity, and since it has been held that rearrangement of prior art components without modification of their operation is insufficient to establish patentability.  M.P.E.P. § 2144.04(VI)(C).

Regarding claim 2, Kimoto teaches the control device according to claim 1, wherein the monitoring circuitry is configured to monitor whether or not an abnormality occurs in the one frame period based on the period of the horizontal synchronization signal detected by the first detection circuitry for the first time immediately after the polarity of the field signal is switched (¶¶ 0061–63, detect dummy component or its absence immediately upon receipt of horizontal blanking period).

Regarding claim 7, Kimoto makes obvious the control device according to claim 1, wherein the medical imaging device is an endoscope (¶¶ 0037–41, capsule endoscope 2).

Regarding claim 8, Kimoto makes obvious a medical observation device configured to image a subject and outputs video data (¶¶ 0056–59, capsule endoscope 2 that transmits video data);
and
a control device configured to connect with the medical imaging device (Fig. 1, receiving apparatus comprising antenna array 7 and external device 8 having wireless connection to capsule endoscope 2), the control device including:
[the claim 1 control device] (claim 1 rejection supra).

Regarding claim 9, Kimoto makes obvious a control method executed by a control device that includes a processor having hardware (Fig. 2, external device 8 comprising circuitry including control unit 15)
and to which a medical imaging device is connected (Fig. 1, wireless connection to capsule endoscope 2 through receiving antennae 7), the control method comprising:
outputting a field signal to the medical imaging device (obvious to modify the Kimoto capsule endoscope system to control capsule endoscope 2 remotely for predictable result of smaller capsule requiring less computational complexity, M.P.E.P. § 2144.04(VI)(C));
detecting a horizontal synchronization signal from video data output from the medical imaging device (¶¶ 0057–58, receiving apparatus 3 receives signals transmitted from capsule endoscope 2),
the video data including at least the horizontal synchronization signal (¶¶ 0058–59, data transmitted from capsule endoscope 2 includes horizontal blanking interval including dummy component); and
monitoring whether or not an abnormality occurs in one frame period of the video data based on a period of the horizontal synchronization signal (¶¶ 0058–63, determining whether horizontal blanking interval includes the dummy component, or a gap) detected for a predetermined n-th time after polarity of the field signal is switched (¶ 0052, counter).

Regarding claim 10, Kimoto makes obvious a non-transitory computer-readable medium on which an executable program is recorded, the program causing a processor of a computer to execute:
outputting a field signal to the medical imaging device (obvious to modify the Kimoto capsule endoscope system to control capsule endoscope 2 remotely for predictable result of smaller capsule requiring less computational complexity, M.P.E.P. § 2144.04(VI)(C));
detecting a horizontal synchronization signal from video data output from the medical imaging device (¶¶ 0057–58, receiving apparatus 3 receives signals transmitted from capsule endoscope 2),
the video data including at least the horizontal synchronization signal (¶¶ 0058–59, data transmitted from capsule endoscope 2 includes horizontal blanking interval including dummy component); and
monitoring whether or not an abnormality occurs in one frame period of the video data based on a period of the horizontal synchronization signal (¶¶ 0058–63, determining whether horizontal blanking interval includes the dummy component, or a gap) detected for a predetermined n-th time after polarity of the field signal is switched (¶ 0052, counter).

Allowable Subject Matter
Claims 3–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is directed to determining if a vertical synchronization signal in the video is present based on an identification signal for identifying a type of medical imaging device.  Kimoto does not teach this limitation.  Closest prior art US 2007/0132839 A1 teaches the use of signals dependent on the value of the vertical synchronization signal (VSYNC) to look up parameters including an endoscope type (¶ 0042), but modifying this data structure so that VSYNC is dependent on a scope type instead of a scope type parameter being dependent on VSYNC would require impermissibly substantial reconstruction and change its principles of operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0225701 A1
US 2019/0076006 A1
US 2015/0002373 A1
US 2014/0320621 A1
WO 2013/049347 A1
EP 2557774 A1
WO 2012/169513 A1
US 2007/0274649 A1
US 2006/0264734 A1
WO 2005/122867 A1
JP 2005-319097 A
US 5,896,164 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487

Signature Page
U.S. Patent Application 17/505,624
Non-Final Rejection created 28 July 2022